EXECUTION COPY

--------------------------------------------------------------------------------

Exhibit 10.29
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
 
PRODUCT DEVELOPMENT AND MARKETING AGREEMENT
 
This AGREEMENT ("Agreement") is made effective as of January 1, 2009 (“Effective
Date”) by and between Synergetics USA, Inc. (“Synergetics”), a Delaware
corporation with a business address of 3845 Corporate Centre Drive, O’Fallon,
Missouri 63368, and Codman & Shurtleff, Inc. ("CODMAN"), a corporation existing
under the laws of New Jersey with a business address of 325 Paramount Drive,
Raynham, MA 02767.  Synergetics and CODMAN are referred to herein separately as
a “Party” and collectively as the “Parties”.
 
WHEREAS, CODMAN develops, manufactures, and markets medical instruments,
implants and accessories for the diagnosis and treatment of conditions affecting
the central nervous system;
 
WHEREAS, Synergetics, among other things, develops, manufactures and supplies
medical devices and related instrumentation and accessories used for
neurocranial and neurospinal surgery;
 
WHEREAS, Synergetics and CODMAN have in place an interim agreement covering the
time period from January 1, 2009 through March 31, 2009 and desire this
Agreement to supercede such interim agreement;
 
WHEREAS, the parties desire that CODMAN market Synergetics’ Existing Products
(as defined below) through December 31, 2011, under the terms of this Agreement;
 
WHEREAS, simultaneously with the execution of this Agreement, Synergetics IP,
Inc., a wholly-owned subsidiary of Synergetics (“Subsidiary”), and CODMAN are
entering into that certain Trademark License Agreement, dated even date
herewith, providing for the licensing of the Malis trademark by Subsidiary to
CODMAN (the “License Agreement”); and
 
WHEREAS, the parties desire to agree upon other matters as set forth herein.
1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE ONE
DEFINITIONS
 
As used throughout this Agreement, each of the following terms shall have the
respective meaning set forth below:
 
"Accessory Products" shall have the meaning set forth in Schedule A attached
hereto.
 
"Affiliate" of a party shall mean any entity or person that directly or
indirectly controls, is controlled by or is under common control with such
party.  For purposes of this definition, "control" shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract or otherwise.
 
“Co-Exclusive Products” shall mean those products identified as such in Schedule
A with the corresponding rights defined in Section 2.01(b) below.
 
"Disposable Products" shall have the meaning set forth in Schedule A attached
hereto.
 
“Exclusive Products” shall mean those products identified as such in Schedule A
with the corresponding rights defined in Section 2.01(b) below.
 
"Existing Products" shall mean those Medical Device Products, Disposable
Products and Accessory Products indicated for use in the Field, as described in
Schedule A attached hereto, and which shall be revised from time to time by
agreement of the Parties.
 
"Field" shall mean the practice of neurocranial and neurospinal surgery.
 
"Governmental  Registration" shall mean the filing of product documentation
including, but not limited to, labeling and Product Certifications with country
governmental bodies or health authorities to obtain an approval or license to
distribute product in the specific markets.  Filing a Governmental Registration
requires that all relevant Product Certifications have been obtained.
2

--------------------------------------------------------------------------------

"Know-How" shall mean the know-how relating to the development or manufacture of
any Existing Product, including, without limitation, processes, techniques,
methods, products, apparatuses, and other materials and compositions which are
reasonably related thereto.
 
"Manufacturing Costs" shall mean the direct labor, direct overhead and Raw
Materials costs incurred in the manufacture of Existing Products.
 
"Medical Device Products" shall have the meaning set forth in Schedule A
attached hereto.
 
"New Product" shall mean any product or product idea not listed among the
Existing Products on Schedule A, but which either Party desires to add to
Schedule A after any necessary development and testing thereof, including
improvements to any Existing Product.
 
"Patents" shall mean the U.S. Patents set forth on Schedule C along with any
foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions and renewals thereof, all patents which may be
granted thereon, and all reissues, reexaminations, extensions, patents of
addition, and any subsequent improvement patents or applications, such
improvement patents and applications being those the practice of which falls
within the claims any of said patents.
 
"Product Certification" shall mean the provision and demonstration of
performance characteristics and design process showing conformance with
internationally recognized product safety and conformance standards and the
associated documentation (test reports, product specifications, etc.).  This
activity is conducted by third party Certified Body (“CB”) scheme organization
authorized to register medical devices.  Upon successful completion of this
activity the CB scheme organization will issue a product certificate describing
the scope of the registration.  The product certificate is then provided to a
Notified Body.
 
"Raw Materials" shall mean the materials, components, and packaging required to
manufacture and to package any Existing Product in accordance with the
Specifications.
3

--------------------------------------------------------------------------------

"Specifications" shall mean the specifications for the design, composition,
product safety assurance, manufacture, packaging, and/or quality control of any
Existing Products as the same may hereafter be modified by mutual agreement of
the parties in writing.  Schedule D attached hereto references the document that
contains the agreed upon Specifications for the Existing Products, which is made
a part hereof.
 
"Synergetics Patents" shall mean (i) all of the Patents as defined above (ii)
all other patents and applications for patents that cover the manufacture, use,
importation or sale of any Existing Product in which Synergetics (or any
Affiliate of Synergetics) has any rights, any foreign counterparts thereof as
well as all continuations, continuations-in-part, divisions and renewals
thereof, all patents which may be granted thereon and all reissues,
reexaminations and extensions.
 
"Term" shall have the meaning set forth in Section 10.01 herein.
 
ARTICLE TWO
SUPPLY OF PRODUCT, PRICE, OTHER TERMS
 
2.01    Distribution of Products.
 
(a)       This Agreement hereby supercedes the interim agreement between the
Parties referenced in the recitals hereto.  Synergetics hereby appoints CODMAN,
and CODMAN hereby accepts appointment, as a worldwide distributor of Existing
Products (as any such Existing Product may be hereafter changed or modified
pursuant to Section 3.04 hereof) for the Term of this Agreement.  It is the
understanding and the good faith intent of the Parties that the list of Existing
Products presented in Schedule A will be modified during the first year of this
Agreement to add New Product generators (to be developed as contemplated in
Schedule G and in accordance with Section 3.08 (as further defined on Schedule G
(the “Schedule G Generators”)) that the Parties anticipate eventually will
replace the CMC III and Synergy generators; provided that it is understood and
agreed that subsequent to the commencement of commercial sales by CODMAN of a
Schedule G Generator or of a CMC XL generator (as defined on Schedule G), if
Synergetics is unable to obtain the necessary parts to continue to produce CMC
III or Synergy generators, then by written notice from Synergetics to CODMAN the
CMC III or Synergy generators (or both), as the case may be, shall be removed
from Schedule A; provided further that (i) Synergetics gives as much advanced
notice of such parts deficiency as is feasible to enable CODMAN to adjust its
marketing accordingly, and (ii) Synergetics shall continue to fulfill existing
purchase orders for such generators to the extent that the supply of parts
allows.  Synergetics understands and agrees that during the term of this
Agreement, CODMAN may utilize its Affiliates to act as distributors hereunder in
certain geographic areas, provided that CODMAN shall at all times remain
responsible for performance of all of its obligations under this Agreement.
4

--------------------------------------------------------------------------------

(b)       With respect to Exclusive Products, CODMAN shall have the exclusive
right, even as to Synergetics, to sell such products in the Field.  With respect
to Co-Exclusive Products, both CODMAN and Synergetics shall have the right to
sell such products, directly or indirectly, in the Field.  For purposes of the
foregoing, Exclusive Products and Co-Exclusive Products shall be specifically
limited to products that are identical with respect to functionality,
technology, performance and appearance as the Exclusive Products and
Co-Exclusive Products identified on Schedule A hereto.  Subject to CODMAN’s
exercise of the Option, but notwithstanding any other provision of this
Agreement to the contrary, to the extent Synergetics (or any Affiliate of
Synergetics) proposes to market and sell a product in the Field that is not
identical to an Exclusive Product or a Co-Exclusive Product, as the case may be,
with respect to functionality, technology, performance and appearance, even if
such other product would be considered a competing product of an Exclusive
Product or Co-Exclusive Product, Synergetics (or any Affiliate of Synergetics)
is free to do so without restriction or limitation of any kind under this
Agreement; provided, however, that neither Synergetics nor any Affiliate of
Synergetics shall sell any product that has confusingly similar trade dress
(including packaging, product name, trade name, etc.) to an Exclusive Product or
Co-Exclusive Product.  Synergetics will consult with CODMAN on any trade dress
issues, and the parties will in good faith resolve any differences prior to
launch of any Synergetics’ product in the Field and thereafter should issues
arise.
 
(c)       Except as specifically provided for in Sections 2.06(b), 3.08, 7.01
and 7.02 hereof, during the Term CODMAN shall purchase all of its requirements
for products of like kind as the Existing Products for use in the Field solely
from Synergetics and shall not, directly or indirectly, offer or sell a product
that would compete with any Existing Product in the Field.  For purposes of the
foregoing, CODMAN’s requirements shall be measured by the requirements of its
distributors and end-user customers for such products; provided, however, that
nothing contained in this Section 2.01(c) shall restrict an Affiliate of CODMAN
from engaging in good faith (i.e. not with a view toward circumventing this
Section 2.01(c)) in any of the above described activities independently of
CODMAN, provided such Affiliates do not have access to, or use of, Synergetics'
confidential information.  Furthermore, it is agreed that nothing contained in
this Section 2.01(c) shall restrict CODMAN during the Term from marketing or
selling its own or another bipolar generator solely for the use in the field of
the percutaneaous pain treatment, but in no other field.  Subject to the
confidentiality provisions in this Agreement and other agreements entered into
between CODMAN and Synergetics, after the Term, CODMAN shall be free to market
or sell its own or another manufacturer's bipolar generators, associated
products for use with such bipolar generators, irrigators, integrated cord and
tubing sets, footswitches, footpedals, footswitch cables, generator remote
controls, disposable hand-held surgical bipolar electrosurgery pens, disposable
hand-held surgical bipolar electrosurgery coagulation balls, or disposable
hand-held surgical bipolar electrosurgery loops.  Nothing in this Section
2.01(c) will restrict CODMAN from investigating any technologies as long as such
investigation, to the extent it relates to technologies reflected in the
Existing Products, is limited to evaluation of product specifications and does
not involve the negotiation of any commercial terms of supply with any third
party.  The foregoing shall not be deemed in any manner to modify CODMAN’s
obligation under Section 3.08 hereof to negotiate first with Synergetics any
proposal to develop a New Product.  Furthermore, nothing in this Section 2.01(c)
will restrict CODMAN from investigating, developing, selling or marketing
products that compete in the Field with the monopolar or bipolar or
“Combination” (of monopolar and bipolar) generators supplied to CODMAN under
this Agreement, but are not based on monopolar or bipolar or Combination
generator technology; provided, however, that in the event CODMAN sells or
markets such a competing product that is not based on monopolar or bipolar or
Combination generator technology, all Exclusive Products hereunder shall cease
to be “exclusive” and shall be deemed to be “non-exclusive” meaning that
Synergetics shall thereafter be free under this Agreement to supply such
products to any other party without limitation or restriction of any kind.
5

--------------------------------------------------------------------------------

2.02       Exclusivity Option.
 
(a)        Synergetics grants to Codman an option to become the exclusive
marketer and distributor (even as to Synergetics) of all monopolar or bipolar or
Combination generators made by or for Synergetics for use in the Field and those
accessories and disposables used therewith as listed in Schedule A (and for the
avoidance of doubt, all Existing Products listed as Co-Exclusive Products in
Schedule A shall become Exclusive Products), except for those RF generators
marketed for minimally invasive pain control (“Option”).  Codman’s right to
exercise the Option shall arise on the date of the first receipt by Codman of a
Schedule G Generator, or of a CMC XL generator as a New Product hereunder, for
commercial resale (such date being the “Opening Date”).  Codman shall have the
right to exercise the Option during a period of 180 consecutive days, inclusive
of and following the Opening Date (“Exercise Period”), after which time the
Option will expire.  Codman’s exercise of the Option shall be performed by
delivering a written notice thereof (“Notice”) to Synergetics along with a first
Exercise Payment (as defined in Subsection 2.02(b), below).  The Notice shall
not be delivered to Synergetics earlier than the Opening Date, and shall be
effective on the effective date stated therein (“Exclusivity Date”), so long as
such Exclusivity Date is within the Exercise Period, and the first Exercise
Payment is received therewith.
 
(b)       To establish exclusivity, Codman will pay Synergetics Six Hundred
Thousand Dollars ($600,000.00) in four quarterly installments of One Hundred
Fifty Thousand Dollars ($150,000.00) (each such installment being an “Exercise
Payment”).  As stated above, the first Exercise Payment shall be received with
the Notice.  The remaining three Exercise Payments shall be received quarterly
thereafter on the first day of the months that are three, six, and nine months
after the Exclusivity Date, respectively.  Failure to deliver an Exercise
Payment to Synergetics by the fifteenth day of each such month shall terminate
Codman’s exclusive rights under the Option, and shall allow Synergetics all
other remedies available at law or in equity.
 
(c)       Synergetics shall have three (3) months after the Exclusivity Date in
which to stop marketing and distributing all monopolar or bipolar or Combination
generators as well as those accessories and disposables used therewith as listed
in Schedule A for use in the Field, except those RF generators marketed and
distributed for minimally invasive pain control; provided that such sales of
electrosurgical generators and accessories and disposables are in monthly
quantities and at prices consistent with Synergetics’ ordinary course past
practice during the prior 12 months.(d)
 
(d)       After the Exclusivity Date, Codman shall continue to provide forecasts
in accord with Section 2.05, except as such forecasting provision may be
temporarily revised to account for market transitions (e.g., exit of Synergetics
and entrance of one or more Schedule G Generators).
6

--------------------------------------------------------------------------------

(e) Synergetics shall, in cooperation with CODMAN, use good faith reasonable
efforts to make improvements to the manufacturing process for Existing Products
to reduce the cost of manufacturing and packaging over time while maintaining
existing quality standards in the goal of improving the economics to both
parties of the product supply arrangements hereunder.  To the extent that the
quantity of any Existing Product purchased by CODMAN in any calendar year
exceeds the annual purchase forecast provided to Synergetics in advance of that
calendar year, and the manufacture of such above-forecast quantity creates
material cost efficiencies, Synergetics shall pass those cost efficiencies on to
Codman by way of reducing the transfer price for such Existing Product.
 
2.03     Supply of Products.  During the Term, Synergetics shall supply all
product quantities of Existing Products as required by CODMAN (and its
Affiliates), subject to such qualifications set forth in Section 2.05 hereof and
elsewhere herein, for distribution for use in the Field.  Each such Existing
Product shall be manufactured and packaged by Synergetics or its suppliers in
accordance with the Specifications.
 
2.04     Prices; Shipping Terms.
 
(a)       The initial price (the "Price") for each Existing Product (other than
sample, special or prototype products) during the Term is as set forth on
Schedule A attached hereto.  The Prices set forth in Schedule A include all
costs of manufacturing and packaging in accordance with the Specifications.  All
deliveries of the Existing Products by Synergetics to CODMAN hereunder shall be
FOB Origin.  Title to and risk of loss for any such product shall pass from
Synergetics to CODMAN or its designee when it is delivered to the carrier at
Synergetics’ manufacturing facility.  At CODMAN’s or its designee’s request,
Synergetics will arrange for carriage on CODMAN’s behalf.
 
(b)       The Prices set forth on Schedule A shall remain in effect through
December 31, 2009; provided, however, that for each year of the Term following
the first year of the Term, with 90 days written notice to CODMAN, Synergetics
may adjust the pricing applicable to CODMAN’s purchases of Existing Products for
such year by an amount not to exceed the lesser of (A) [redacted**] or (B) the
percentage increase in the [redacted**] from the prior twelve (12) months to the
time of such written notice to CODMAN reflecting such price increase.
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
7

--------------------------------------------------------------------------------

2.05    Forecasts.  Attached hereto as Schedule E is CODMAN’s initial estimated
purchases of the Existing Products from Synergetics in the form of a written,
non-binding, rolling twelve (12) month forecast (the “Forecast”).  After the
date hereof, the Forecast shall be updated and revised by CODMAN not more
frequently than on a biannual basis, which update shall include the next
successive six-month period added to the last such six-month period of the
previous Forecast (i.e. the Forecast shall cover each of the next succeeding two
biannual periods).  Although the Forecast is non-binding, CODMAN understands
that Synergetics shall use the Forecast for planning purposes (including Raw
Material acquisitions and investment in equipment and other resources) in order
to make available the production capacity required to manufacture and supply the
forecasted amounts of the Existing Products within the time frames specified
therein and herein.
 
2.06     Orders; Shortages.
 
(a)       CODMAN shall place any binding orders for Existing Products by written
purchase order (or by any other means agreed to by the parties) to Synergetics.
 Such purchase orders shall set forth the desired date of delivery with respect
to the Existing Products ordered and shall be placed at least one-hundred and
twenty days (120) days prior to such desired date of delivery for all Medical
Device Products and at least sixty (60) days prior to such desired date of
delivery for all Disposable Products and Accessory Products (hereinafter
referred to as the “Minimum Lead Times”); provided, however, that Synergetics
shall use commercially reasonable efforts to reduce the Minimum Lead Time for
Medical Device Products from 120 days to 90 days by June 30, 2010.  Such
purchase orders shall be binding on CODMAN, and to the extent they meet the
Minimum Lead Time requirements set forth above and do not exceed the Committed
Amount (as defined below), such purchase orders shall be binding on Synergetics.
 To the extent there is any conflict or inconsistency between this Agreement and
any purchase order, purchase order release, confirmation, acceptance or any
similar document, the terms of this Agreement shall govern.  Notwithstanding
Section 2.03 hereof, Synergetics shall be contractually obligated to supply only
up to the lesser of:  (i) [redacted**] of the biannual quantity forecasted
pursuant to Section 2.05 or (ii) [redacted**] of the average biannual volume
purchased by CODMAN over the prior six month period (the “Committed Amount”).
 Synergetics shall use commercially reasonable efforts to meet any orders in
excess of the Committed Amount or with requested delivery times less than the
applicable Minimum Lead Time.
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
8

--------------------------------------------------------------------------------

(b)       If Synergetics, at any time, becomes aware that it may not be able to
supply CODMAN with ordered quantities of Existing Products, including because
materials and/or resources required to manufacture and supply Existing Products
to CODMAN in a timely manner are, or are reasonably anticipated to become, in
short supply, Synergetics shall promptly provide CODMAN a written notice to that
effect.  If Synergetics so notifies CODMAN, Synergetics and CODMAN shall
promptly meet to discuss how to address the potential shortage.
 
(c)       If by the 60th day following the expiration of the desired delivery
date with regard to Medical Device Products, Synergetics is not able to meet an
order for the Committed Amount, then Synergetics shall ship the shortfall as
soon as reasonably possible and, unless the failure is a result of a Force
Majeure event as set forth in Section 7.02 hereof, Synergetics shall discount
the price applicable to such shortfall units by [redacted**] for any monopolar
or bipolar or Combination generator and by [redacted**] for any irrigation
system.
 
(d)       If by the 10th day following the expiration of the desired delivery
date with regard to Accessory Products or Disposable Products, Synergetics is
not able to meet an order for the Committed Amount, then CODMAN may order from
an alternative supplier any such shortfall in the  Accessory Products or
Disposable Products that were ordered by CODMAN from Synergetics (“Shortfall”)
without being deemed to be in breach of its obligation under Section 2.01(c)
hereof.  If such alternative supplier has a reasonable, good faith,
minimum-order-quantity requirement from which CODMAN cannot reasonably obtain an
exemption, CODMAN may hereunder purchase such minimum quantity even though it is
larger than the Shortfall.  Other than the discrete order for the Shortfall or
such minimum quantity allowed hereunder, which may be placed with the
alternative supplier as described in this Subsection 2.06(d), CODMAN shall place
all orders with Synergetics as required by 2.01(c).
 
2.07    Delivery.  All charges for final packaging and transport packaging are
included in the Price.  All shipments must be accompanied by a packing slip that
describes the articles, states the purchase order number and shows the
shipment's destination.  Synergetics agrees to promptly forward the original
bill of lading or other shipping receipt for each shipment in accordance with
CODMAN's instructions.  Synergetics further agrees to promptly render correct
and complete invoices to CODMAN and to accept payment by check or, at CODMAN's
discretion, cash or electronic transfer of funds.  All invoices submitted by
Synergetics shall be payable upon receipt and due net within [redacted**] days
after receipt of such invoices.  The date of invoice with respect to any
Existing Product shall not be earlier than the date of shipment of such Existing
Product.
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
9

--------------------------------------------------------------------------------

2.08    Shipment.  Synergetics shall ship Existing Products, at CODMAN's cost to
the extent set forth in Section 2.04, to any location chosen by CODMAN utilizing
carriers approved by CODMAN.  The risk of loss with respect to all Existing
Products shall remain with Synergetics until the products to be shipped are
loaded onto the carrier specified by CODMAN.  Synergetics will package all
Existing Products in accordance with the packaging requirements included in the
Specifications.
 
2.09    Minimum Purchase Requirements. Except as set for in Section 2.02
regarding the Option, CODMAN is not obligated to make any minimum purchases
under this Agreement, but is required to purchase its requirements for the
Existing Products as described in Section 2.01(c) hereof.
 
2.10    Meetings.  In the spirit of cooperation with which this Agreement is
entered, during the Term, the parties hereto agree to use good faith efforts to
meet not less than bi-annually to discuss issues that may arise from time to
time in connection with each party’s performance of this Agreement.  Such
meeting should occur at a mutually acceptable location and time and should
include the CODMAN and Synergetics individuals responsible for managing supply
under this Agreement and may include senior management from both CODMAN and
Synergetics.
 
ARTICLE THREE
ADDITIONAL OBLIGATIONS OF THE PARTIES
 
3.01     Sales of Existing Products.  All business decisions relating to the
sale, price, marketing and promotion of any Existing Product supplied under this
Agreement (to the extent not in conflict with CODMAN’s obligations under the
License Agreement) shall be within the sole discretion of CODMAN.  Synergetics
further agrees that payment by CODMAN to Synergetics of the Prices set forth in
Section 2.04 hereof for purchased Existing Product shall constitute complete
satisfaction of any duty, whether express or implied, which could be imposed
upon CODMAN to commercially exploit its rights under this Agreement and are
accepted by Synergetics in lieu of any best efforts obligations on the part of
CODMAN.
10

--------------------------------------------------------------------------------

   3.02     Package Labeling.
 
    (a)           Synergetics shall be responsible for the text and regulatory
compliance of all package labels, labeling and Existing Product inserts used in
connection with the Existing Products.  For purposes of this Agreement the terms
"label" and "labeling" shall have the meanings set forth in Sections 201(k) and
201(m) respectively of the U.S. Federal Food, Drug and Cosmetics Act.
 
    (b)          Synergetics shall have the right to apply reasonable patent
marking on the Existing Products indicating Synergetics’ Patents covering the
Existing Products, as well as reasonable marking (i) on those products that
Synergetics manufactures indicating such manufacture by Synergetics and (ii)
that the Malis trademark is used under a license from Synergetics; provided,
however that it is understood and agreed that this clause (b) shall be applied
prospectively as new labeling is developed and existing Existing Product
packaging inventories are drawn down.  For the avoidance of doubt, the parties
agree that CODMAN is not required to repackage any Existing Products solely to
comply with this clause (b).
 
(c)          Synergetics shall be responsible for the development and approval
of the label content.  Synergetics shall provide the English version of the
label to CODMAN.  CODMAN shall be responsible for copy format, artwork
preparation, translations and production.  All related costs for the labeling,
including, but not limited to, translations and production shall be the
responsibility of CODMAN.
 
3.03    Provision of Information by Synergetics.  Synergetics shall, at the
reasonable request of CODMAN, provide CODMAN with the following information
relating to the Existing Products and New Products and to the extent reasonably
available to Synergetics, at no cost to CODMAN:
 
(i)            provide all relevant information on product safety, efficacy,
reliability and performance characteristics;
 
(ii)          the Device Master Record and Device History Record, as defined in
21 Code of Federal Regulations, Part 820, for the Existing Products;
11

--------------------------------------------------------------------------------

(iii)         copies of all U.S. and foreign regulatory submissions, including
any 510(k) submissions, held by Synergetics for the Existing Products;
 
(iv)        supply the written text of a technical service manual and user
manual for each Existing Product in "print ready" form at no cost to CODMAN.
 CODMAN will supply Synergetics with a quantity of technical service manuals and
user manuals at its cost and Synergetics will ship the same with each unit of
Existing Product purchased.
 
3.04    Changes.
 
(a)       In no event shall any significant change in form, fit or function,
safety, efficacy or reliability, or the appearance of an Existing Product be
made without the prior written approval of CODMAN.  If the parties agree on any
such change, they shall modify the Specifications to reflect the same.
 Synergetics further agrees that no significant changes to the method or process
of manufacture or production of any Existing Product or the Raw Materials shall
be made without prior written notification to and approval of CODMAN.  As used
in this Section 3.04, the term "significant change" shall mean any change that
(i) results in a material change to the Specifications, labeling or packaging;
(ii) affects an Existing Product’s performance, physical appearance or
configuration, software (other than debugging or other error correction which
does not otherwise affect the performance of the software) or sterilization
processes or any user output, (iii) affects product safety, reliability or
integrity; (iv) requires a submission to or approval from a governmental body;
or (v) is a change in the indications for use or a material change in the
instructions for use.  In the event of any significant change, CODMAN shall have
the responsibility to establish an appropriate and reasonable qualification
protocol, if required by CODMAN, and CODMAN and Synergetics shall determine an
appropriate inventory level for the pre-change Existing Product in order to
cover on-going requirements during the qualification process.
 
(b)      At any time and from time to time during the Term, CODMAN may request
that Synergetics change the Specifications and/or the Existing Products, if and
to the extent that any such change is reasonably required to make the affected
Existing Product(s) meet applicable safety standards, governmental statutes,
rules, orders or regulations or necessary electronic certification requirements.
 Synergetics shall use commercially reasonable efforts to effect any such
changes in a reasonably prompt manner.  As for requests by CODMAN for changes to
Specifications that are not reasonably necessary to meet such requirements,
including changes requested to address customer complaints, the parties shall
utilize the process of Section 3.08, New Product Development, to request such a
product change.
12

--------------------------------------------------------------------------------

(c)       The parties will negotiate in good faith to determine the change in
the purchase price, if any, or delivery schedule that may be required by any
change to any Specifications of any Existing Product under this Section 3.04.
 
3.05   Insurance. Synergetics agrees to procure and maintain in full force and
effect during the Term valid and collectible insurance policies in connection
with its activities as contemplated hereby, which policies shall provide
Comprehensive General Liability coverage including Existing Products and
Contractual Liability coverage in an amount not less than [redacted**] per
occurrence.  Such policy shall name CODMAN as an insured or an additional
insured.  Upon CODMAN’s request, Synergetics shall provide to CODMAN certificate
of coverage or other written evidence reasonably satisfactory to CODMAN of such
insurance coverage.  Such insurance policy shall provide that in the event such
insurance coverage should be materially adversely changed or terminated for any
reason, the insurer thereunder will give Synergetics and CODMAN ten (10) days'
prior notice.  The existence of such coverage shall in no way limit Synergetics’
liability or obligations hereunder.  CODMAN represents and warrants that it has
access to insurance and other financial resources adequate to met any financial
obligation reasonably foreseeable under this Agreement.
 
3.06     Product Certifications and Governmental Registrations. 
 
(a)           Product  Certifications.  Synergetics  will obtain the necessary
Product  Certifications that will benefit and will be made available to CODMAN
in order to permit Codman to file Governmental Registrations. Synergetics shall
apply for such Product Certifications at Synergetics’ expense including any
required updates due to any applicable change in worldwide product safety and
compliance standards.
 
(b)           Governmental Registrations.  CODMAN shall apply, in its name and
at its cost, for all Governmental Registrations required for CODMAN to market
Existing Products during the Term. Synergetics shall reasonably cooperate with
CODMAN in its efforts to obtain such Governmental Registrations.  Synergetics
agrees that CODMAN shall have access to all of Synergetics’ non-confidential
regulatory submissions and Product Registrations for the Existing Products to
the extent necessary to exercise its rights or fulfill its obligations
hereunder.  Likewise, CODMAN agrees that Synergetics shall have access to all of
CODMAN’s non-confidential regulatory submissions for the Existing Products
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
13

--------------------------------------------------------------------------------

(c)           EU Authorized Representative.   Synergetics appoints CODMAN to be
the authorized representative in the European Union countries with respect to
Existing Products. CODMAN will be responsible to carry all activities of the
authorized representative as defined in the EU Medical Device Directive 93/42.
 CODMAN’s name and contact information will appear on all product labeling
 
3.07     Additional Rights of CODMAN.  CODMAN shall be permitted to:
 
(i)            advertise the Existing Products in those medical journals and/or
direct mail campaigns which in its judgment are best suited for sale of the
Existing Products.  In disagreements as to marketing or sales content, CODMAN
shall prevail to the extent such marketing or sales content otherwise is in
compliance with any requirement set forth in the License Agreement.  On matters
of technical description or medical use or practice, Synergetics shall prevail.
 
(ii)          show the Existing Products at the AANS and CNS and such other
trade shows as mutually agreed upon by CODMAN and Synergetics, but not to the
exclusion of similar rights of Synergetics.
 
3.08     New Product Development.  At any time during the Term, either Party
(“Offering Party”) may offer in writing to the other Party (“Other Party”) a
proposal (“Proposal”) for the development of a New Product to be manufactured by
Synergetics or by a third party for Synergetics and marketed by CODMAN
hereunder.  The Other Party will have sixty (60) days to respond in writing to
the Offering Party to state whether the Other Party accepts or rejects or
conditionally accepts the Proposal.  If the Other Party accepts or conditionally
accepts the Proposal, the parties will have an additional sixty (60) days to
negotiate a definitive agreement with respect to the development of the New
Product.  New Product development is expected to be a cooperative effort by the
Parties in order to obtain an agreed upon result within a reasonable time
schedule and at a reasonable cost.  Schedule G sets forth certain guiding
principles applicable to the New Product development process.  Schedule A shall
be revised in accord with the Parties agreement related to the New Product after
such New Product is ready for sale (after which revision the New Product will
become one of the Existing Products).
14

--------------------------------------------------------------------------------

(a)        Unless CODMAN has exercised the Option, if CODMAN has offered the
Proposal and the parties do not sign a definitive agreement at the end of the
second sixty (60) day period or Synergetics does not accept or conditionally
accept the Proposal within the first sixty (60) day period (such first 60-day
period and, upon acceptance or conditional acceptance, such 120-day period being
referred to hereinafter as the “Offer Period”), then CODMAN shall be free to
directly or indirectly offer or sell the product of such Proposal in competition
with an Exclusive Product without being deemed to be in breach of Section
2.01(c) hereof.  At no time during the Term shall CODMAN enter into any
discussions with any other party with respect to commercial terms for a
transaction similar to the Proposal unless the Proposal has been first made to
Synergetics and the Offer Period has expired without a definitive agreement
being signed as specified above.  At the time CODMAN elects pursuant to this
Section 3.08 to directly or indirectly offer or sell a product that competes
with an Exclusive Product in the Field and CODMAN has its first commercial sale
of such competing product, such Exclusive Product hereunder shall cease to be
“exclusive” and shall be deemed to be “non-exclusive” meaning that Synergetics
shall thereafter be free under this Agreement to supply such product to any
other party and to market such product on its own without limitation or
restriction of any kind.
 
(b)       Once CODMAN has exercised the Option, all monopolar and bipolar and
Combination generator products as well as all accessories and disposables used
therewith as listed in Schedule A for use in the Field shall only be developed
and manufactured by Synergetics for CODMAN and Synergetics shall not for itself
or third parties develop, manufacture, or market monopolar or bipolar or
Combination generator products that would compete with generator products and
accessories and disposables to which Codman is granted exclusive rights under
this Agreement.
15

--------------------------------------------------------------------------------

ARTICLE FOUR
QUALITY/DEFECTIVE PRODUCT/INSPECTIONS/TESTING
 
4.01     Inspections.  CODMAN shall have the right, upon reasonable notice to
Synergetics and during regular business hours, to inspect and audit the
facilities being used by Synergetics (or any third party) for production and
storage of Existing Products to assure compliance by Synergetics (and its
suppliers) with (i) all applicable statutes, laws and regulations, including,
without limitation, Quality System Regulations ("QSRs") enforced by the United
States Food and Drug Administration (the "FDA"), (ii) CODMAN Quality Assurance
Policies, (iii) Johnson & Johnson Corporate Quality Assurance Requirements, and
(iv) the terms and provisions of this Agreement.  Synergetics shall within
fourteen days remedy or cause the remedy of any deficiencies which may be noted
in any such audit or, if any such deficiencies cannot reasonably be remedied
within such fourteen day period, present to CODMAN a written plan to remedy such
deficiencies as soon as possible; and the failure by Synergetics to remedy or
cause the remedy of any such deficiencies within such fourteen day period or to
present such a plan within such fourteen day period and then use commercially
reasonable efforts to remedy or cause the remedy of such deficiencies in
accordance with such written plan, as the case may be, shall be deemed a
material breach of this Agreement.  Synergetics acknowledges that the provisions
of this Section 4.01 granting CODMAN certain audit rights shall in no way
relieve Synergetics of any of its obligations under this Agreement, nor shall
such provisions require CODMAN to conduct any such audits.
 
4.02    Acceptance; Disposition of Non-Compliant Product.  CODMAN shall have no
obligation to pay for any Existing Product that is subject to a claim of
non-compliance with the Specifications; provided that any such claim of
non-compliance is based upon product acceptance testing performed by CODMAN in
accordance with the test protocols set forth in the Specifications; and provided
further that CODMAN shall pay for Existing Product within [redacted**] days of
receipt unless such Existing Product has been rejected within such
[redacted**]-day period.  Synergetics shall replace at its own cost and expense,
including reimbursement of freight costs incurred by CODMAN, Existing Product
that fails to comply with the Specifications or other warranties made in Article
Five hereof, which replacement shall constitute CODMAN's sole and exclusive
remedy therefore (but in no way limiting Synergetics’ indemnity obligations
under Section 6.01). CODMAN shall notify Synergetics of the existence and nature
of any non-compliance with the Specifications that comes to its attention and
shall return such non-compliant Existing Product to Synergetics within
[redacted**] days after it is rejected by CODMAN.  Synergetics shall have a
reasonable opportunity, not to exceed [redacted**] days from receipt of such
Existing Product, to inspect such non-compliant product and provide CODMAN an
explanation of the non-compliance and proposed course of action (i.e. repair
(including the nature of the repair) or replacement of the Existing Product).
 The acceptance (or non-rejection) of any Existing Products shall in no way
limit CODMAN's rights under Synergetics product warranty or for indemnification
hereunder; provided however that Synergetics shall, subject to return from
CODMAN of the non-compliant product, replace non-compliant product (i) under
this Section 4.02 if found to be non-compliant within [redacted**] days
following receipt thereof by CODMAN and (ii) under Section 5.01 if found to be
non-compliant after such [redacted**] day period.
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
16

--------------------------------------------------------------------------------

4.03    Independent Testing.  If, after Synergetics’ inspections of any Existing
Product, the parties disagree as to whether such Existing Product conforms to
the Specifications, either party may deliver the item to an independent
third-party laboratory, mutually and reasonably acceptable to both parties, for
analytical testing to confirm such item's conformance to the Specifications.
 All costs associated with such third-party testing shall be at CODMAN's expense
unless the tested item is deemed by such third-party to be not in compliance
with the Specifications, in which case all such costs, including reimbursement
of freight and disposition costs, shall be promptly paid by Synergetics.  No
inspection or testing of or payment for Existing Product by CODMAN or any
third-party agent of CODMAN shall constitute acceptance by CODMAN thereof, nor
shall any such inspection or testing be in lieu or substitution of any
obligation of Synergetics for testing, inspection and quality control as
provided in the Specifications or under applicable local, state, or federal
laws, rules, regulations, standards, codes or statutes.
 
4.04    Corrective Action.  In the event any governmental agency having
jurisdiction shall request or order, or if CODMAN shall reasonably determine to
undertake, any corrective action with respect to any Existing Product, including
any recall, corrective action or market action, and the cause or basis of such
recall or action is reasonably attributable to a breach by Synergetics of any of
its warranties, guarantees, representations, obligations or covenants relating
to that Existing Product, then Synergetics shall actively cooperate with CODMAN
in executing such corrective action relating to Existing Product quality and
performance, and, Synergetics shall reimburse CODMAN for the reasonable out of
pocket costs of such action, including the cost of replacing any Existing
Product which is so recalled, whether or not any such specific unit of Existing
Product shall be established to be in breach of any warranty by Synergetics
hereunder; provided, however, that any such amount to be reimbursed to CODMAN
shall be proportionately reduced by an appropriate amount based on the degree to
which such corrective action may also be reasonably attributable to a breach by
CODMAN of any of its obligations or covenants hereunder or its negligence or
willful misconduct, and provided, further, that if none of the units of Existing
Product returned to Synergetics are determined to be (in accordance with the
terms of Sections 4.02 and 4.03) in breach of any warranty provided by
Synergetics hereunder, then CODMAN shall reimburse Synergetics for its
reasonable out of pocket costs for such action, and CODMAN shall offset amounts
owing to Synergetics for the cost of any Existing Product returned to
Synergetics.  Before undertaking any such corrective action, CODMAN shall
provide, to the extent reasonably practicable under the circumstances,
reasonable advance notice to Synergetics of the proposed corrective action and
shall discuss in good faith with Synergetics its rationale for such proposed
corrective action.
17

--------------------------------------------------------------------------------

4.05     Notice of Audit or Inquire.  Each party agrees to promptly notify the
other of any FDA audit, or any audit by any other regulatory body, of its
facilities used for the manufacture, storage or distribution of Existing
Products, or any request for information from the FDA, or other regulatory body,
related to the manufacture of Existing Products, as soon as practicable after it
received notice of such audit or request.
 
4.06.  Warranty Service.  With the exception of disposable and limited-use
products, Synergetics agrees to perform repair, maintenance, modification and
other services (including warranty repairs) on a timely basis on Existing
Products purchased by CODMAN, its Affiliates, or its customers.  When requests
for service from customers shall be directed to CODMAN, CODMAN will arrange for
the customer to ship the applicable Existing Product directly to Synergetics.
 Unless not reasonably repairable, Synergetics will repair and return product in
accordance with CODMAN instructions.  In the case of out-of-warranty service,
Synergetics will bill CODMAN, who in turn will bill the customer.  The rates for
out-of-warranty service shall be as shown in Schedule F, which shall be subject
to reasonable amendment on an annual basis by Synergetics.  Subject to the
availability of specific parts from suppliers, Synergetics agrees to use
commercially reasonable efforts to maintain an inventory of spare and
replacement parts for each Existing Product sold under this Agreement if and
when production ceases for a period of at least three (3) years following the
delivery date of the particular Existing Product.  When requests for service are
directed to a CODMAN Affiliate, such Affiliate may arrange for service to be
performed by Synergetics or may arrange for service at a CODMAN- or
Affiliate-sponsored service center outside the United States.  Synergetics will
support such service centers outside the United States by providing at
commercially reasonable prices a supply of spare and replacement parts for
Existing Products (subject to the availability of such parts) and training to
service center personnel on the service and repair of Existing Products.
18

--------------------------------------------------------------------------------

4.07.   Medical Device Reports. The parties agree to cooperate in good faith
with respect to responding to or making any Medical Device Reports (“MDR’s”)
pertaining to the Existing Products.  Synergetics and CODMAN shall actively
cooperate in investigating the circumstances underlying in the Medical Device
Report and in responding to FDA inquiries.  With respect to Disposable Products,
Codman shall file any necessary manufacturer MDR’s for all complaints that are
found to meet the definition of MDR reportable events (as defined in 21 CFR,
Part 803).  Otherwise, Synergetics shall file any necessary manufacturer MDR’s
for all complaints that are found to meet the definition of MDR reportable
events (as defined in 21 CFR, Part 803).
 
ARTICLE FIVE
REPRESENTATIONS AND WARRANTIES
 
5.01    Product Warranty.
 
(a)        Synergetics warrants to CODMAN that the Existing Products will meet
the Specifications in all material respects and will be free from material
defects in material, workmanship and design, PROVIDED THAT:
 
(i)            The Existing Product has been installed, stored, used and
maintained in strict compliance with the safety procedures, Operating
Instructions and storage and handling requirements provided with the Existing
Product;
 
(ii)          Synergetics or an authorized Synergetics representative is
notified within 10 business days of the warranty claim, and as soon as notice of
an alleged defect is received by CODMAN or the alleged defect appears, the
Existing Product shall be taken out of service;
 
(iii)         The Existing Product has not been subject to (1) neglect, misuse
or operation contrary to the Operating Instructions provided with the Existing
Product or (2) improper storage or handling contrary to the storage and handling
instructions provided with the Existing Product; and
19

--------------------------------------------------------------------------------

(iv)        No repairs have been attempted or parts replaced by anyone not
authorized by Synergetics to perform such repair, and the Existing Product
serial number, date stamp or other identification marks have not been removed or
defaced.
 
(b)       Synergetics' liability under the warranty under Section 5.01(a) above
is limited to the (i) supply of replacement parts or Existing Product or (ii)
labor and parts repair at an authorized Synergetics facility (including shipping
costs from CODMAN to Synergetics’ facility and back) up to a value not exceeding
the original Synergetics’ invoice price of the Existing Product.
 
(c)       The duration of the warranty under Section 5.01(a) above shall be
two-years from the date of shipment by Codman of the Existing Product.
 
(d)       The warranty under Section 5.01(a) above does not include:
 
(i)            Packaging, freight or insurance for shipments between the
end-user customer and CODMAN; or
 
(ii)          Existing Products not provided by Synergetics or damage to the
Existing Product that is caused by any such products.
 
(e)       Synergetics represents and warrants that it complies and shall comply
with applicable statutes, laws, ordinances, rules and regulations relating to
the manufacture, assembly and supply of the Existing Product, including, without
limitation, those enforced by the FDA (including compliance with CFR 21 Part 820
Quality System Regulation and cGMPs) and by the International Standards
Organization (including IEC 60601-1 Programmable Electromechanical Equipment,
and all applicable, related, IEC collateral standards).  Synergetics represents
and warrants that it has obtained ISO 13485 certification and has submitted to
the FDA an application for 510(k) clearance for the Existing Products and that
the applications for such certification and clearance contain (or prior to
certification or clearance will contain) complete and accurate information and
that the information contained therein was provided in good faith in compliance
with all applicable statutes, laws, ordinances, rules and regulations.
 
5.02    Execution and Performance of Agreement.  Synergetics and CODMAN each
represents and warrants to the other that it has full right, power and authority
to enter into and perform its obligations under this Agreement.  Synergetics and
CODMAN each further represents and warrants to the other that the performance of
its obligations under this Agreement will not result in a violation or breach
of, and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation to which such party or any of its Affiliates
is a party or by which it is bound and that it has not granted and will not
grant during the term of this Agreement or any renewal thereof, any conflicting
rights, license, consent or privilege with respect to the rights granted herein.
20

--------------------------------------------------------------------------------

5.03    Intellectual Property.  Synergetics represents and warrants to CODMAN
that Synergetics owns all of the rights, title and interest in and to the
Synergetics Patents and Know-How and all other Synergetics intellectual property
that may be used in connection with the Existing Products; no academic
institution, member of an academic institution, corporation or other entity, or
any local, state or federal government holds any property rights through it in
any Existing Product; Synergetics is able to consummate this Agreement in the
capacity of a free agent; to the knowledge of Synergetics’ Chief Executive
Officer and Chief Scientific Officer, the manufacture, use and sale of the
Existing Products in accordance with the terms of this Agreement does not and
will not infringe any third party's rights under any patent; and Synergetics is
presently aware of no infringement by any third party of any Synergetics Patent.
 
5.04    Further Warranty Limitations.
 
(a)       SYNERGETICS MAKES NO WARRANTY OTHER THAN THOSE EXPRESSLY MADE HEREIN,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE.
 
(b)       THE ABOVE WARRANTIES SHALL SUPERSEDE ANY DISCLAIMER OF WARRANTIES
STATEMENT WHICH IS INCLUDED IN THE OPERATING INSTRUCTIONS, OR ANY OTHER
DOCUMENTATION PROVIDED WITH THE EXISTING PRODUCT, TO THE EXTENT THE PROVISIONS
OF SUCH DISCLAIMER OF WARRANTIES ARE INCONSISTENT WITH THIS AGREEMENT.
 
(c)       NOTHING CONTAINED IN THIS ARTICLE FIVE SHALL IN ANY WAY LIMIT
SYNERGETICS’ INDEMNITY OBLIGATIONS UNDER SECTION 6.01.


21

--------------------------------------------------------------------------------

ARTICLE SIX
INDEMNIFICATION
 
6.01    Indemnification by Synergetics. Synergetics shall indemnify, defend and
hold harmless CODMAN and its Affiliates and their respective officers, directors
and employees from and against any and all claims, damages, lawsuits,
liabilities, costs, charges, judgments and expenses (including interest,
penalties and reasonable attorneys' fees) (collectively "Damages") incurred by
such party arising out of or resulting from (i) material breach by Synergetics
of any of its representations, warranties, guarantees, covenants or obligations
contained herein; or (ii) manufacturing defects in Existing Products supplied by
Synergetics to CODMAN pursuant to this Agreement, except to the extent caused by
CODMAN's distribution practices, CODMAN's advertising or promotional material
for the Existing Products that has not been approved by Synergetics, or
misrepresentations of the Existing Products by CODMAN, or improper use of the
Existing Products.  Except for the parties to this Agreement and their
affiliates, no other persons shall be a third party beneficiary of this Section
6.01.
 
6.02    Indemnification by CODMAN.  CODMAN shall indemnify, defend and hold
harmless Synergetics and its Affiliates and their respective officers, directors
and employees from and against any and all Damages incurred by such party
arising out of or resulting from (i) any material breach by CODMAN of any of its
representations, warranties, guarantees, covenants or obligations contained
herein or (ii) the use of the Existing Products (including personal injury and
product liability claims) to the extent caused by CODMAN's distribution
practices, CODMAN's advertising or promotional material for the Existing
Products that has not been approved by Synergetics, or misrepresentations of the
Existing Products by CODMAN.  Except for the parties to this Agreement and their
affiliates, no other persons shall be a third party beneficiary of this Section
6.02.
 
6.03     Claims.  Each indemnified party agrees to give the indemnifying party
prompt written notice of any matter upon which such indemnified party intends to
base a claim for indemnification (an "Indemnity Claim") under this Article Six.
 The indemnified party, at its own expense, shall have the right to participate
with the indemnifying party in the indemnifying party's defense, settlement or
other disposition of any Indemnity Claim, subject to the ultimate control of the
indemnifying party.  With respect to any Indemnity Claim relating solely to the
payment of money damages and which could not result in the indemnified party's
becoming subject to injunctive or other equitable relief or otherwise materially
adversely affect the business of the indemnified party in any manner, and as to
which the indemnifying party shall have acknowledged in writing the obligation
to indemnify the indemnified party hereunder, the indemnifying party shall have
the sole right to defend, settle or otherwise dispose of such Indemnity Claim,
on such terms as the indemnifying party, in its sole discretion, shall deem
appropriate, provided that the indemnifying party shall provide reasonable
evidence of its ability to pay any damages claimed and with respect to any such
settlement shall have obtained the written release of the indemnified party from
the Indemnity Claim.  The indemnifying party shall obtain the written consent of
the indemnified party prior to ceasing to defend, settling or otherwise
disposing of any Indemnity Claim if as a result thereof the indemnified party
would become subject to injunctive or other equitable relief or the business of
the indemnified party would be adversely affected in any manner.
22

--------------------------------------------------------------------------------

6.04    Survival.  This Article Six shall survive any termination of this
Agreement.
 
ARTICLE SEVEN
INABILITY TO MANUFACTURE, FORCE MAJEURE
 
7.01    Failure to Manufacture.  (a)  During the Term, should Synergetics be
unable to or fail for any reason, other than as set forth in paragraph 7.02
hereof, to manufacture an Existing Product in accordance with the agreed upon
Specifications or to comply with applicable Good Manufacturing Practices as
specified in paragraph 5.01(a) (hereinafter referred to as a "Manufacturing
Deficiency"), CODMAN within sixty (60) days of the discovery of the
Manufacturing Deficiency, on ninety (90) days prior written notice to
Synergetics, may remove the particular Existing Product from the terms of this
Agreement.  During the ninety (90) day notice period set forth in the preceding
sentence, Synergetics will have the right to cure such Manufacturing Deficiency
in order to keep the particular Existing Product in compliance with the terms of
this Agreement, in which event the notice shall be null and void.
 
7.02     Force Majeure.  Synergetics shall not be liable for any failure to
supply or deliver or for any delay in the delivery of the Existing Products
hereunder, when any such failure or delay is caused, directly or indirectly, by
fires, floods, accidents, explosions, strikes or other labor disturbances
(regardless of the reasonableness of the demands of labor), wars, shortages of
fuel, power, or raw materials, inability to obtain or delays of transportation
facilities, acts of God, or any cause, whether similar or dissimilar, to the
foregoing beyond the reasonable control of Synergetics, as the case may be
affecting Synergetics’ production and/or delivery of the Existing Products
covered by this Agreement or CODMAN's acceptance or resale thereof.  Such
failure will be excused for three months or as long as such event shall be
continuing (whichever period is shorter) provided that Synergetics gives prompt
written notice to CODMAN of the Force Majeure Event.  Synergetics shall exercise
all reasonable efforts to eliminate the Force Majeure event and to resume
performance.  In the event the failure continues beyond three months then CODMAN
may, at CODMAN's option and for as long as such Force Majeure event continues,
find another source to manufacture and supply a substitute for the Existing
Products without be deemed to be in breach of Section 2.01(c) hereof.  The
provisions of this paragraph shall not serve to modify any rights CODMAN may
have under paragraph 7.01 concerning Synergetics' inability to manufacture.
23

--------------------------------------------------------------------------------

ARTICLE EIGHT
CONFIDENTIALITY
 
8.01    Confidential Information.  As used herein, "Confidential Information"
shall mean the Specifications, the Know-How, the Manufacturing Costs,
information pertaining to any Synergetics product (including information
obtained from the testing and evaluation of any such Synergetics product) the
Raw Materials, and all other confidential or proprietary information that is
reduced to writing, marked as confidential and given to one party by the other
party relating to such other party or any of its Affiliates, including
information regarding any of the products of such other party or any of its
Affiliates, information regarding its advertising, distribution, marketing or
strategic plans or information regarding its costs, productivity or
technological advances.  Neither party shall, during the Term and for a period
of five years following the termination or expiration of this Agreement for any
reason, use, or disclose to third parties any Confidential Information of the
other (except to the extent reasonably necessary to exercise its rights or
comply with its obligations under this Agreement) and each party shall insure
that its employees, officers and agents shall not use, or disclose to third
parties any Confidential Information of the other (except to the extent
reasonably necessary to exercise its rights or comply with its obligations under
this Agreement); provided, however, that CODMAN may disclose Confidential
Information of Synergetics to CODMAN's Affiliates and consultants if such
persons reasonably need to know such information for purposes of this Agreement,
are informed of the confidential nature of such information and are under
contractual obligation to CODMAN to keep such information confidential and not
use or disclose such Confidential Information.  Confidential Information shall
not include information that (i) was already known to the receiving party at the
time of its receipt thereof, as evidenced by its written records (other than
information obtained from Synergetics or from a third party that did not have
the right to make a disclosure of information without violating an obligation of
confidentiality), (ii) is disclosed to the receiving party after its receipt
thereof by a third party who has a right to make such disclosure without
violating any obligation of confidentiality, (iii) is or becomes part of the
public domain through no fault of the receiving party, (iv) is subsequently
independently developed by the receiving party without use of or reference or
access to the disclosing party’s Confidential Information or (v) is required to
be disclosed to comply with applicable laws or regulations, including without
limitation the rules or regulations of the United States Securities and Exchange
Commission or of any stock exchange (including without limitation Nasdaq) or an
order of a court or regulatory body having competent jurisdiction.
24

--------------------------------------------------------------------------------

ARTICLE NINE
LICENSE RIGHTS
 
9.01    License Upon Bankruptcy.  Synergetics hereby grants to CODMAN a
non-exclusive, worldwide license, with the right to grant sub-licenses to its
Affiliates, under the Synergetics Patents and Know How, to use, sell, make and
have made the Existing Products in the Field for the Term (collectively the
"Bankruptcy License Rights"); provided, however, that the Bankruptcy License
Rights granted hereunder shall be subject to the terms of Section 9.02, and
shall be effective only if during the Term (i) a Title 11 proceeding has been
voluntarily filed by Synergetics, or filed by a third party and not dismissed
within 90 days thereafter, and (ii) this Agreement has been rejected in the
Title 11 proceeding (a "Bankruptcy Event").  Notwithstanding anything in this
Article 9 to the contrary, CODMAN shall not have any Bankruptcy License Rights,
nor shall it exercise any Bankruptcy License Rights, other than after the
occurrence of a Bankruptcy Event.  Furthermore, notwithstanding anything in this
Article 9 to the contrary, any and all Bankruptcy License Rights shall terminate
at expiration of the Term.
 
9.02    Rights Upon Bankruptcy.  The rights and licenses to Synergetics Patents
and Know-How granted under Section 9.01 of this Agreement by Synergetics to
CODMAN are, for all purposes of Section 365(n) of Title 11 of the U.S. Code
("Title 11"), licenses of rights to intellectual property as defined in Title
11. Synergetics agrees during the Term to create and maintain current copies or,
if not amenable to copying, detailed descriptions or other appropriate
embodiments, of all such Synergetics Patents and Know-How.  If a case is
commenced by or against Synergetics under Title 11, then, unless and until this
Agreement is rejected as provided in Title 11, Synergetics (in any capacity,
including debtor-in-possession) and its successors and assigns (including,
without limitation, a Title 11 trustee) at its option shall either perform all
of the obligations provided in this Agreement to be performed by Synergetics or
permit CODMAN to exercise its rights under the license granted by Section 9.01
above.
25

--------------------------------------------------------------------------------

9.03    Third-Party Infringement.  In the event there is infringement by a third
party of any Synergetics Patent (“Third Party Infringement”) and CODMAN becomes
aware of such infringement, CODMAN shall give Synergetics written notice to that
effect, including with such written notice evidence establishing a prima facie
case of infringement by such third party.  Synergetics shall bear all expenses
of any suit brought by it based upon such infringement and shall retain all
damages or other monies awarded or received in settlement of such suit.  If,
after the expiration of ninety (90) days from the date of such notice,
Synergetics has not obtained a discontinuance of such infringement or brought
suit against the third party infringer, then the parties shall appoint by mutual
agreement an attorney with at least 15 years experience in litigating patent
infringement lawsuits in the United States, who is a partner at a law firm with
a nationally recognized intellectual property practice and who has no prior
relationship with either party (“Independent Patent Counsel”).  Such Independent
Patent Counsel shall evaluate the identified Third Party Infringement and advise
the parties in writing by not later than 60 days after his or her appointment
whether he or she believes there is a reasonable likelihood of success in
pursuing a claim for the Third Party Infringement.  The cost of Independent
Patent Counsel shall be shared equally by the parties.  If Independent Patent
Counsel determines that there is a reasonable likelihood of success and by the
30th day after such advice Synergetics has still not obtained a discontinuance
of such infringement or brought suit against the third party infringer, then
CODMAN shall have the right, but not the obligation, to bring suit against such
infringer.  Synergetics will cooperate with CODMAN in any such suit for
infringement brought by CODMAN against such third party, and shall have the
right to consult with CODMAN and to participate in and be represented by
independent counsel in such litigation at its own expense.  CODMAN shall bear
all expenses of such suit, and shall retain any damages or other monies awarded
or received in consequence of such litigation.
26

--------------------------------------------------------------------------------

9.04    Ownership of Developments.
 
(a)       All inventions made, conceived or acquired by Synergetics, and the
intellectual property related to any Existing Product, the New Product, or any
other product including any improvement of any such product and Know-How related
to any such product shall be the exclusive property of Synergetics.
 
(b)       Except as provided in Section 9.04(a), above, all inventions made,
conceived or acquired by CODMAN, and the intellectual property related thereto,
will be the exclusive property of CODMAN.
 
ARTICLE TEN
TERM AND TERMINATION
 
  10.01  Term.  The "Term" of this Agreement shall commence with retroactive
effect as of January 1, 2009 and continue until December 31, 2011, or such later
date that is mutually agreed to in writing by CODMAN and Synergetics, or such
earlier date as provided in this Article Ten.  This Agreement shall
automatically renew for a Renewal Term of three years, beginning January 1, 2012
and ending December 31, 2014, unless either Party provides written notice to the
other Party of its intent not to renew the Agreement at least twelve (12) months
prior to the end of the original Term, i.e., on or before December 31, 2010 or,
with respect to any Renewal Term, at least twelve (12) months prior to the end
of such Renewal Term.  Written notice of intent not to renew by either party on
or before December 31, 2010, shall automatically enable Codman and Synergetics
to seek and negotiate with an alternate supplier(s) or distributor(s),
respectively, for future supply or distribution of products that would compete
with Existing Products, notwithstanding any other provisions to the contrary in
this Agreement.
 
  10.02  Termination Agreement.  Upon receipt of a notice of one Party’s intent
not to renew the Agreement for the Renewal Term, as allowed for in Section
10.01, the Parties shall have thirty (30) days to negotiate a mutually agreeable
written termination plan that will allow for a smallest reasonably impact of the
termination on the then current Forecast and on continuing support for end-user
customers of either Party throughout the remainder of the Term,
 
   10.03  Termination for Breach.  If either Synergetics, on the one hand, or
CODMAN, on the other hand, shall materially breach any covenant, agreement or
obligation under this Agreement, then the other party may give notice to
terminate this Agreement by giving such party notice of such breach.  The party
receiving such notice shall have ninety (90) days from the date of receipt
thereof to cure such breach.  If such breach is not cured within such ninety
(90) day period, then the non-breaching party shall have the right to terminate
this Agreement effective as of the end of such period.  In the event such breach
is cured during such period, such notice shall be of no force or effect and this
Agreement shall not be terminated.
27

--------------------------------------------------------------------------------

 10.04  Termination for Insolvency.  Either party may terminate this Agreement
upon notice if the other party makes an assignment for the benefit of creditors,
is the subject of proceedings in voluntary or involuntary bankruptcy instituted
on behalf of or against such party, or has a receiver or trustee appointed for
all or substantially all of its property; provided that in the case of an
involuntary bankruptcy proceeding, such right to terminate shall only become
effective if the other party consents to the involuntary bankruptcy or such
proceeding is not dismissed within ninety (90) days after the filing thereof.
 
  10.05  Termination for Patent Infringement.  Either party may terminate this
Agreement at the end of a 90-day period following Synergetics’ receipt of
written notice from CODMAN if a judgment from a court of competent jurisdiction
in the United States holds that the manufacture, use, importation or sale of a
Medical Device Product, which has not been discontinued or otherwise removed
from Schedule A, infringes the patent rights of a third party.
 
 10.06  Effect of Termination.  Notwithstanding the termination of this
Agreement for any reason, each party hereto shall be entitled to recover any and
all damages (other than consequential damages or other damages expressly
excluded by this Agreement) that such party shall have sustained by reason of
the breach by the other party hereto of any of the terms of this Agreement.
 Termination of this Agreement for any reason shall be without prejudice to
Synergetics’ right to receive all payments accrued and unpaid on the effective
date of termination and shall not release either party hereto from any liability
which at such time has already accrued or which thereafter accrues from a breach
or default prior to such expiration or termination, nor affect in any way the
survival of any other right, duty or obligation of either party hereto which is
expressly stated elsewhere in this Agreement to survive such termination.  In
the event of termination for any reason, CODMAN shall have the non-exclusive
right to continue to market and distribute the Existing Products until its
inventory is fully depleted, unless such termination is for non-cured material
breach of this Agreement by CODMAN or results from the termination of the
License Agreement for non-cured material breach by CODMAN, which shall result in
CODMAN having no right to continue to market or distribute the Existing Products
.
28

--------------------------------------------------------------------------------

 10.07  Survival of Certain Provisions. The provisions of this Agreement set
forth in Article Six, Article Eight, Section 10.06 and Article Eleven, and any
remedies for the breach thereof, shall survive the termination of this Agreement
under the terms hereof.
 
ARTICLE ELEVEN
MISCELLANEOUS
 
11.01  Arbitration.
 
(a)        Any dispute, claim or controversy arising from or related in any way
to this Agreement or the interpretation, application, breach, termination or
validity thereof, including any claim of inducement of this Agreement by fraud
or otherwise, will be submitted for resolution to final and binding arbitration
pursuant to the commercial arbitration rules then pertaining of the Center for
Public Resources ("CPR"), except where those rules conflict with these
provisions, in which case these provisions control.  The arbitration will be
held in Chicago, Illinois.
 
(b)        The panel shall consist of three arbitrators chosen from the CPR
Panels of Distinguished Neutrals each of whom is a lawyer specializing in
business litigation with at least 15 years experience with a law firm of over 25
lawyers or was a judge of a court of general jurisdiction.  In the event the
aggregate damages sought by the claimant are stated to be less than $5 million,
and the aggregate damages sought by the counterclaimant are stated to be less
than $5 million, and neither side seeks equitable relief, then a single
arbitrator shall be chosen, having the same qualifications and experience
specified above.
 
(c)        The parties agree to cooperate (1) to obtain selection of the
arbitrator(s) within 30 days of initiation of the arbitration, (2) to meet with
the arbitrator(s) within 30 days of selection and (3) to agree at that meeting
or before upon procedures for discovery and as to the conduct of the hearing
which will result in the hearing being concluded within no more than 9 months
after selection of the arbitrator(s) and in the award being rendered within 60
days of the conclusion of the hearings, or of any post-hearing briefing, which
briefing will be completed by both sides with 20 days after the conclusion of
the hearings.  In the event no such agreement is reached, the CPR will select
arbitrator(s), allowing appropriate strikes for reasons of conflict or other
cause and three peremptory challenges for each side.  The arbitrator(s) shall
set a date for the hearing, commit to the rendering of the award within 60 days
of the conclusion of the evidence at the hearing, or of any post-hearing
briefing (which briefing will be completed by both sides in no more than 20 days
after the conclusion of the hearings), and provide for discovery according to
these time limits, giving recognition to the understanding of the parties hereto
that they contemplate reasonable discovery, including document demands and
depositions, but that such discovery be limited so that the time limits
specified herein may be met without undue difficulty. In no event will the
arbitrator(s) allow either side to obtain more than a total of 40 hours of
deposition testimony from all witnesses, including both fact and expert
witnesses. In the event multiple hearing days are required, they will be
scheduled consecutively to the greatest extent possible.
29

--------------------------------------------------------------------------------

(d)        The arbitrator(s) shall render their award following the substantive
law of New Jersey. The arbitrator(s) shall render an opinion setting forth
findings of fact and conclusions of law with the reasons therefore stated.  A
transcript of the evidence adduced at the hearing shall be made and shall, upon
request, be made available to either party.
 
(e)         To the extent possible, the arbitration hearings and award will be
maintained in confidence.
 
(f)         The United States District Court for New Jersey may enter judgment
upon any award.  In the event the panel's award exceeds $5 million in monetary
damages or includes or consists of equitable relief, then the court shall
vacate, modify or correct any award where the arbitrators' findings of fact are
clearly erroneous, and/or where the arbitrators' conclusions of law are
erroneous; in other words, it will undertake the same review as if it were a
federal appellate court reviewing a district court's findings of fact and
conclusions of law rendered after a bench trial. An award for less than $5
million in damages and not including equitable relief may be vacated, modified
or corrected only upon the grounds specified in the Federal Arbitration Act. The
parties consent to the jurisdiction of the above-specified Court for the
enforcement of these provisions, the entry of judgment on any award, and the
vacatur, modification and correction of any award as above specified.  In the
event such Court lacks jurisdiction, then any court having jurisdiction of this
matter may enter judgment upon any award and provide the same relief, and
undertake the same review, as specified herein.
30

--------------------------------------------------------------------------------

(g)        Each party has the right before or during the arbitration to seek and
obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc. to avoid irreparable harm, maintain the
status quo, or preserve the subject matter of the arbitration.
 
(h)        EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.
 
(i)         EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES
FROM THE OTHER.
 
(j)          EACH PARTY HERETO WAIVES ANY CLAIM OF CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS) FROM THE OTHER.
 
11.02  Publicity. Except as provided in Section 3.02, and excepting public press
releases or other disclosures describing material events as required under
applicable regulations of the Securities and Exchange Commission and applicable
stock exchanges (including NASDAQ), neither party hereto shall originate any
publicity, news release, or other announcement, written or oral, whether to the
public press, the trade, CODMAN’s or Synergetics’ customers or otherwise,
relating to this Agreement, or to performance hereunder or the existence of an
arrangement between the parties without the prior written approval of the other
party hereto. Synergetics shall not use the name of Johnson & Johnson, CODMAN,
or any of its Affiliates for advertising or promotional purposes without the
prior written consent of CODMAN.
 
11.03  Headings.  The Article and Section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.
 
11.04  Notices. All notices and other communications hereunder shall be in
writing. All notices hereunder of an Indemnity Claim, a Force Majeure Event,
default or breach hereunder, or, if applicable, termination of the term hereof,
or any other notice of any event or development material to this Agreement taken
as a whole, shall be delivered personally, or sent by national overnight
delivery service or postage pre-paid registered or certified U.S. mail, and
shall be deemed given when delivered, if by personal delivery or overnight
delivery service, or three business days after deposit in the mail, if sent by
U.S. mail, and shall be addressed as follows:
31

--------------------------------------------------------------------------------

If to Synergetics:                          Chief Executive Officer
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368


with a Copy to:                               General Counsel
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368


If to CODMAN:                             Codman & Shurtleff, Inc.
325 Paramount Drive
Raynham, MA 02767-0350
Attention: President
 
with a Copy to:                               Codman Board Attorney
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
 
or to such other place as either party may designate by written notice to the
other in accordance with the terms hereof.
 
11.05  Failure to Exercise.  The failure of either party to enforce at any time
for any period any provision hereof shall not be construed to be a waiver of
such provision or of the right of such party thereafter to enforce each such
provision.
 
11.06  Assignment.  This Agreement, or any of the rights and obligations created
herein, shall not be assigned or transferred, in whole or in part, by either
party hereto without the prior written consent of the other party; provided,
however, that either party shall have the right to assign any or all of its
rights or obligations under this Agreement to a successor to that part of its
business to which this Agreement relates. Any attempted assignment or transfer
of such rights or obligations without such consent, except as provided herein,
shall be void. Subject to the foregoing sentence, this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns.
32

--------------------------------------------------------------------------------

    11.07  Severability.  In the event that anyone or more of the provisions (or
any part thereof) contained in this Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument. Any term or provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
to the extent the economic benefits conferred by this Agreement to both parties
remain substantially unimpaired, not affect the validity, legality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.
 
11.08  Relationship of the Parties.  The relationship of CODMAN and Synergetics
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to (i) give either party any right or
authority to create or assume any obligation of any kind on behalf of the other
or (ii) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking.
 
11.09  Entire Agreement.  It is the desire and intent of the parties to provide
certainty as to their future rights and remedies against each other by defining
the extent of their undertakings herein. This Agreement constitutes and sets
forth the entire agreement and understanding between the parties with respect to
the subject matter hereof and is intended to define the full extent of the
legally enforceable undertakings of the parties hereto, and no promise,
agreement or representation, written or oral, which is not set forth explicitly
in this Agreement is intended by either party to be legally binding. Each party
acknowledges that in deciding to enter into this Agreement and to consummate the
transactions contemplated hereby it has not relied upon any statements, promises
or representations, written or oral, express or implied, other than those
explicitly set forth in this Agreement. This Agreement supersedes all previous
understandings, agreements and representations between the parties, written or
oral, with respect to the subject matter hereof.
 
11.10  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.11  Expenses.  Each party shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.
33

--------------------------------------------------------------------------------

11.12  Modifications and Amendments. This Agreement shall not be modified or
otherwise amended except pursuant to an instrument in writing executed and
delivered by each of the parties hereto.
 
11.13  Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
11.14  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey, without giving effect to
the choice of law provisions thereof.
 
11.15  Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
11.16  CODMAN Compliance with Laws. CODMAN agrees to comply with all laws and
regulations applicable to the performance of its obligations hereunder and/or
applicable to its marketing and sale of the Existing Products.


IN WITNESS WHEREOF, the parties hereto intending legally to be bound hereby,
have each caused this Agreement to be duly executed as of the date first above
written.
 
SYNERGETICS, INC.
 
 
 
 
By: 
/s/ Robert H. Dick
 
Robert H. Dick
Chairman of the Board

 
CODMAN & SHURTLEFF, INC.
 
 
 
 
By:
/s/ P. Laxminarain
 
Name: 
P. Laxminarain
 
Title:
Worldwide President
 

 
34

--------------------------------------------------------------------------------

SCHEDULE A
EXISTING PRODUCTS




[Redacted** (1 page)]
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
35

--------------------------------------------------------------------------------

SCHEDULE B
 
Intentionally left blank.
36

--------------------------------------------------------------------------------

SCHEDULE C
 
Patent Portfolio of Synergetics USA, Inc.
Pertaining to Existing Products


[Redacted** (1 page)]
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
37

--------------------------------------------------------------------------------

SCHEDULE D
PRODUCT SPECIFICATIONS
 
[Redacted** (1 page)]
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.


38

--------------------------------------------------------------------------------

SCHEDULE E


NON-BINDING FORECAST


[Redacted** (1 page)]
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.
39

--------------------------------------------------------------------------------

SCHEDULE F
OUT OF WARRANTY SERVICE
PARTS & LABOR PRICES
 
[Redacted** (13 pages)]
 
** Information marked as "[redacted**]" has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Securities and
Exchange Commission.


40

--------------------------------------------------------------------------------

SCHEDULE G
 
NEW PRODUCT DEVELOPMENT
 
Background.  In about September 2008 Synergetics offered to replace the Existing
Product generators (CMC III and Synergy) with newly designed and developed
generators.  After observing prototypes of several generators of varying
functionality and capability, CODMAN conditionally accepted Synergetics’ offer
with a request that two new generators (provisionally referred to as the CMC I
and the CMC V and for purposes of this Agreement, referred to herein as the
“Schedule G Generators”) be developed by Synergetics.  CODMAN’s conditional
acceptance was based on a requirement for further input by CODMAN into the
setting of initial specifications for the generators that will be developed.  
In order to facilitate and provide clarity with respect to the development of
the Schedule G Generators and any additional New Product development under this
Agreement (including any necessary development work needed to add a possible New
Product generator to Exhibit A as an interim step toward development of the
Schedule G Generators in order to address component availability and regulatory
compliance matters with respect to the Schedule G Generator development (such
interim New Product generator referred to as a “CMC XL”)), the Parties set forth
below the following guiding principles to govern such product development.


Responsibilities and Costs.  Throughout product development CODMAN shall be
allowed to assist in the making of decisions that will affect the functionality
of the new products.  However, product development (e.g., designing, prototyping
and testing of generators) as well as obtaining and maintaining Product
Certification, will be the responsibility of Synergetics.  CODMAN shall provide
Government Registrations.  Synergetics shall fund its own costs associated with
its internal development and certification efforts.  CODMAN shall fund its own
costs associated with its participation in development and Government
Registrations.    In providing any assistance during product development as
contemplated hereunder of the Schedule G Generators, CODMAN shall give
reasonable consideration to potential CMC III and Synergy generator part supply
constraints, as information on such constraints is provided to CODMAN by
Synergetics, as well as to its good faith intent to receive for commercial
resale such new generators developed hereunder during the first year of the
Term.


Joint Development Team.  Each of Synergetics and CODMAN will identify a primary
contact person for coordination of communications between the Parties related to
the product development projects.  Further, each Party will identify the
appropriate, responsible persons to participate in, and make decisions with
respect to the development projects.  Such persons will be members of a joint
development team, which shall meet as often as mutually agreed between the
Parties.  It is expected that the joint development team will be comprised of
persons whose job functions include management of sales, marketing, quality
engineering, manufacturing engineering, purchasing, customer service, and
finance, as needed from either Party.  Team meetings may be conducted by
conference call or in person.  It is expected that the location of in-person
meetings will alternate between the primary location of Synergetics development
effort in King of Prussia, Pennsylvania, and the CODMAN headquarters in Raynham,
Massachusetts.


41

--------------------------------------------------------------------------------

Specifications and Timeline.  The Parties will agree on written product
specifications, including a target transfer price, and on a detailed, written
development project plan (with each of the various steps to be taken to complete
development of the New Product) and timeline (having beginning and ending dates
assigned to each step of the plan) – which for each of the Schedule G Generator
projects shall be agreed prior to April 30, 2009.  The Parties will work
diligently and in good faith to meet milestones (beginning and ending dates set
in the timeline for each of the steps of the plan) set forth in each such
project plan and timeline.  As soon as either Party reasonably believes a
milestone may not be timely begun or completed, such Party will communicate the
same to the other Party.  After such communication, the Parties will promptly
meet to mutually agree on whether a revision to the specifications or plan or
timeline is necessary and, if so, on such revision.
 
 

--------------------------------------------------------------------------------

42